Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2021.04.07
                                                                          11:52:37 -05'00'



                  People v. Mayberry, 2020 IL App (1st) 181806



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             DAVID MAYBERRY, Defendant-Appellant.



District & No.      First District, First Division
                    No. 1-18-1806



Filed               September 8, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 13-CR-1952; the
Review              Hon. Neil J. Linehan, Judge, presiding.



Judgment            Affirmed.


Counsel on          Richard Dvorak, of Dvorak Law Offices, LLC, of Willowbrook, for
Appeal              appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Hareena Meghani-Wakely, and William Bruce, Assistant State’s
                    Attorneys, of counsel), for the People.



Panel               JUSTICE COGHLAN delivered the judgment of the court, with
                    opinion.
                    Presiding Justice Fitzgerald Smith and Justice Pucinski concurred in
                    the judgment and opinion.
                                               OPINION

¶1         Following a shooting incident on October 7, 2012, defendant David Mayberry was
       convicted of the attempted murders of Sedgwick Reavers, Marlon Triplett, Sharrod Corhn,
       Anthony Wise, and Daniel Willis. On appeal, Mayberry argues that his conviction must be
       reversed because (1) the trial court admitted improper hearsay testimony that “Lil Dave from
       our hood” was the shooter, (2) the trial court erred by excluding evidence that an alternate
       suspect committed the shootings, and (3) Mayberry’s counsel was ineffective for failing to
       move to suppress Willis’s identification of him. We disagree and affirm.

¶2                                          I. BACKGROUND
¶3          At around 4:30 p.m. on October 7, 2012, Reavers was driving to his home in the Roseland
       area of Chicago, accompanied by his brother Triplett and his friends Corhn and Wise. Reavers
       parked outside the house, and the four men exited the car. As they were walking to the house,
       a man opened fire on them from behind.
¶4          Corhn testified that when he heard the gunshots behind him, he fled without looking back
       to see who the shooter was. Corhn, Triplett, and Wise all ran into the gangway alongside the
       house. (Corhn did not see what happened to Reavers.) At the end of the gangway was a small
       gate, which Triplett and Wise jumped over; Corhn climbed over the gate, slower than the others
       because he had been shot in the foot. He could still hear gunfire behind him as he was climbing.
¶5          By the time Corhn made it over the gate, Wise was gone. Triplett, who had also been shot,
       was lying on the ground. Corhn helped Triplett to his feet and asked, “Who was that?” Triplett
       did not reply. With Triplett limping from his injuries, the two of them jogged a couple blocks
       to a neighbor’s house and told them to call an ambulance. Once they were inside, Corhn again
       asked, “Who was that?” Triplett said, “Lil Dave from our hood.” The defense raised a hearsay
       objection to this testimony, but the trial court admitted it as an excited utterance.
¶6          Reavers testified that when he heard the gunshots, he looked behind him and saw the
       shooter, then ran for the gangway with the others. As he reached the gangway, he was shot in
       the hip and fell to the ground, unable to run farther.
¶7          The shooting was witnessed by Willis, an off-duty Chicago police officer who lived in
       Roseland. Willis was driving home in his personal vehicle when he saw a man step from
       between two parked cars and fire at a group of men standing across the street. Willis estimated
       he was around 30 to 50 feet away from the shooter when he initially saw him.
¶8          Willis observed the victims run into a nearby gangway. The shooter briefly pursued them,
       crossing in front of Willis’s car, and then came back the other way, again crossing in front of
       Willis’s car before running into an alley. Willis drove into the alley, accelerated, and hit a
       speed bump, causing his car to go “up in the air” and then stop. The shooter also stopped,
       turned around, and fired two shots at Willis’s car, striking the windshield. He was standing
       approximately 50 feet away and Willis could see his face.
¶9          Willis opened his car door and, while using the door as cover, fired around six shots at the
       shooter. The shooter fled. Willis cautiously drove to the exit of the alley, but the shooter was
       nowhere in sight. According to Willis, the entire exchange lasted around 30 to 45 seconds.
¶ 10        Afterwards, police and paramedics arrived on the scene. Reavers, Corhn, and Triplett were
       all taken to the hospital and treated for gunshot wounds. When Triplett was brought to the

                                                   -2-
       emergency room, he reported a pain level of 10 out of 10; he had a gunshot wound to the base
       of his penis, two gunshot holes on the front of his right scapula, and two gunshot holes on his
       right buttock. Meanwhile, at the scene, Willis described the shooter to police as a black man
       around 6’0” to 6’1” tall, with a light complexion and wearing a black skull cap, a black hoodie,
       and dark pants.
¶ 11       On the same day, Tiffany Davis was visiting her mother, who lived in Roseland around
       two blocks away from Reavers and Triplett’s house. Shortly after 4:30 p.m., while Davis was
       in the living room, she heard gunshots and looked out the window to see what was happening.
       She saw a man wearing a black hoodie and dark pants walking down the sidewalk towards
       107th Street. Davis watched him until he disappeared from her sight. Shortly afterwards, the
       man re-appeared, walking the other way. Then the man appeared a third time, again walking
       toward 107th Street, but he was no longer wearing the black hoodie; instead, he had on a white
       T-shirt. A silver Oldsmobile Alero pulled up nearby, the driver popped open the back door, the
       man jumped inside, and the car drove away. Davis estimated the entire encounter was 5 to 10
       minutes long.
¶ 12       After the car left, Davis heard sirens and saw police in the area. She went outside and told
       the officers what she had seen. One of those officers was Officer Hernandez. After hearing
       Davis’s story, Hernandez searched the area and, two-to-four houses away, found a black skull
       cap and a black hoodie behind a bush. Hernandez guarded the items until they were collected
       by an evidence technician.
¶ 13       In the days following the incident, Willis had several conversations with Charlene Hardley,
       who was Reavers and Triplett’s grandmother. Hardley provided Willis with a name: David
       Mayberry. After their final conversation on November 8, 2012, Willis looked up David
       Mayberry on Facebook, found a picture of him, and recognized him as the shooter. 1
¶ 14       Willis forwarded this information to detectives who were working on the case. Later that
       evening, detectives showed Willis an array of six photos, including Mayberry’s photo. Willis
       identified Mayberry as the shooter and was “100 percent certain” of his identification. On the
       same day, police showed the same photo array to Davis, who identified Mayberry as the person
       she saw walking back and forth in front of her mother’s house.
¶ 15       At trial, defense counsel vigorously cross-examined Willis regarding his identification.
       Counsel asked if it was true that Willis initially only gave police a vague description of the
       shooter as a black man in his 20s wearing black clothes. Counsel also asked: “[I]sn’t it true
       that your memory of the incident got better, much better, after you saw the Facebook page?”
       Willis denied both of these things, saying that he gave police a detailed description and that
       Mayberry’s face was “etched in [his] memory” from the actual incident. He stated that, as a
       former SWAT officer, he learned over the years to pay attention to details.
¶ 16       Defense counsel additionally questioned Willis about the photo lineup. Willis
       acknowledged that the six lineup photos had different colored backgrounds—including light
       blue, yellow, and gray—but Mayberry’s photo was the only one with a white background.
       Willis also acknowledged that Mayberry was the only light-skinned individual in the lineup.


          1
           Willis also had multiple conversations about the case with Michelle Robinson, who was Reavers
       and Triplett’s mother, but he could not recall whether she pointed him towards Mayberry’s Facebook
       page.

                                                   -3-
¶ 17       On December 21, 2012, detectives interviewed Reavers, who was in prison for an unrelated
       offense. Reavers viewed a photo array and signed a photo of Mayberry. He also signed a lineup
       advisory form stating that he understood that he was not required to make an identification and
       that the suspect might or might not be in the photo lineup. Nevertheless, at trial, Reavers
       testified that he was “100 percent sure” that the shooter was not Mayberry, with whom he had
       been friends since he was 12 years old. He claimed that in the December 21 interview, the
       detectives asked him if he knew anyone in the photo array; he told them that he knew Mayberry
       and signed Mayberry’s photo solely to signify that fact. He denied telling the detectives that
       Mayberry was the one who shot him. He admitted that he “beat [Mayberry] up” a week or two
       before the shooting, but he claimed the incident was not indicative of ill will between them,
       saying: “I fight with all my friends and brothers.”
¶ 18       In contrast, Detective Danny Stover, one of the interviewing detectives, testified that
       Reavers identified Mayberry as the shooter. Reavers told Stover that he and Mayberry, who
       was also known as Lil Dave, were both members of the Black P. Stone Nation. A week or two
       before the shooting, Reavers got into a fight with Mayberry because he believed Mayberry had
       wronged a friend of his. During the shooting, while Reavers was lying in the gangway
       pretending to be dead, he saw that Mayberry was the shooter. Reavers signed the picture of
       Mayberry in the photo array, but then told Stover: “I’m not going to testify. I’m not coming to
       court. I’ll let the streets take care of [Mayberry].”
¶ 19       Mayberry was arrested on December 28, 2012. The next day, Willis and Davis both
       identified Mayberry at an in-person lineup. A DNA sample from Mayberry was compared with
       DNA found on the hoodie recovered at the scene. 2 Three DNA profiles were present on the
       hoodie, one of which was identified as the major profile and matched Mayberry’s DNA profile.
       This DNA profile would be expected to occur in approximately 1 in 240 quintillion black, 1 in
       2.3 sextillion white, or 1 in 15 sextillion Hispanic unrelated individuals. Additionally, gunshot
       residue testing of the hoodie revealed gunshot residue on the left cuff, the right cuff, and the
       inside of the right front pocket.
¶ 20       Finally, Kimberly Hofsteadter, an employee at the Cook County Department of
       Corrections, published several phone calls made by Mayberry while he was in jail. In one of
       the calls, Mayberry discussed selling a silver Oldsmobile Alero.
¶ 21       The jury found Mayberry guilty of the attempted murders of Reavers, Triplett, Corhn,
       Wise, and Willis. Mayberry was sentenced to an aggregate term of 155 years’ imprisonment.

¶ 22                                         II. ANALYSIS
¶ 23        Mayberry argues that his conviction must be reversed because (1) the trial court admitted
       improper hearsay testimony that “Lil Dave from [the] hood” was the shooter, (2) the trial court
       erred by excluding evidence that the gun used in the shooting was also used in another crime
       while Mayberry was in custody on this case, and (3) Mayberry’s counsel was ineffective for
       failing to move to suppress Willis’s identification of him. We consider these contentions in
       turn. 3

           2
            The skull cap did not contain any DNA profiles suitable for comparison.
           3
            Although neither party has raised this issue, we note that Mayberry’s 66-page opening brief
       exceeds the 50-page limit provided in Rule 341(b)(1). Ill. S. Ct. R. 341(b)(1) (eff. May 25, 2018). We
       caution Mayberry’s counsel that Rule 341’s length limits are not inconsequential, and parties who

                                                     -4-
¶ 24                              A. Triplett’s Identification of Mayberry
¶ 25       Mayberry first argues that the trial court erred in allowing Corhn to testify that Triplett told
       him “Lil Dave from [the] hood” was the shooter. The State argues that Triplett’s statement was
       correctly admitted as an excited utterance.
¶ 26       Mayberry acknowledges that he has forfeited this issue by failing to raise it in his posttrial
       motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988) (to preserve issue for review, defendant
       must both object at trial and raise the issue in a posttrial motion). Mayberry nevertheless argues
       that we may consider the issue under the plain error doctrine, which allows us to review “clear
       and obvious” unpreserved errors when either (1) the evidence is so closely balanced that the
       error threatened to tip the scales against the defendant or (2) the error “is so serious that it
       affected the fairness of the defendant’s trial and challenged the integrity of the judicial
       process.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).
¶ 27       We begin by considering whether any error occurred. See People v. Johnson, 218 Ill. 2d
       125, 139 (2005) (“Clearly, there can be no plain error if there is no error ***.”). Hearsay is an
       out-of-court statement, other than one made by the testifying declarant, offered to prove the
       truth of the matter asserted. Ill. R. Evid. 801(c) (eff. Oct. 15, 2015). In general, hearsay is
       inadmissible (Ill. R. Evid. 802 (eff. Jan. 1, 2011)), but an exception exists for excited
       utterances, defined as “statement[s] relating to a startling event or condition made while the
       declarant was under the stress of excitement caused by the event or condition” (Ill. R. Evid.
       803(2) (eff. Apr. 26, 2012)). Such statements have enhanced reliability because when people
       are under physical or mental shock, the stress of the situation typically causes them to express
       their genuine beliefs as to facts they have just observed. People v. Connolly, 406 Ill. App. 3d
       1022, 1024 (2011). Thus, for this exception to apply, there must be (1) an event sufficiently
       startling to produce a “spontaneous and unreflecting” statement, (2) an absence of time to
       fabricate, and (3) a relation between the statement and the circumstances of the event. People
       v. Sutton, 233 Ill. 2d 89, 107 (2009). Whether a statement qualifies as an excited utterance is
       within the discretion of the trial court. Id.
¶ 28       Mayberry does not contest that the shooting was a sufficiently startling event (see People
       v. Elrod, 190 Ill. App. 3d 1004, 1013 (1989) (gunshot wound is sufficiently startling to produce
       an unreflected response)) or that Triplett’s statement related to the circumstances of the
       shooting. Rather, Mayberry argues that Triplett’s statement was not an excited utterance
       because he was no longer experiencing an ongoing emergency by the time he identified “Lil
       Dave” as the shooter.
¶ 29       But the excited utterance exception is not limited to statements made during an ongoing
       emergency. Rather, the critical inquiry is “whether the statement was made while the
       excitement of the event predominated.” (Internal quotation marks omitted.) People v. Williams,
       193 Ill. 2d 306, 353 (2000). For instance, in Elrod, 190 Ill. App. 3d at 1013, a shooting victim
       made a statement to a detective while being wheeled into the emergency room within 10
       minutes of the shooting. Although the shooting was already over, and the victim had been
       removed to a place of safety to receive medical care, his statement qualified as an excited

       exceed them do so at their peril. Lundy v. Farmers Group, Inc., 322 Ill. App. 3d 214, 218 (2001).
       Nevertheless, we decline to strike the brief, as the excessive length does not impair our review of the
       issues. Barrett v. Fonorow, 343 Ill. App. 3d 1184, 1188 (2003) (declining to strike a brief for exceeding
       length limitations where rule violation did not hamper the court’s review of the issues).

                                                       -5-
       utterance because the circumstances indicated that it “obviously sprang from the shock of the
       event and not from conscious deliberation or calculation.” (Internal quotation marks omitted.)
       Id. at 1014; see also People v. Perkins, 2018 IL App (1st) 133981, ¶ 71 (shooting victim’s
       statement to police qualified as an excited utterance even though it occurred an hour and a half
       after the shooting, while the victim was being treated in the emergency room).
¶ 30       Here, Triplett identified “Lil Dave” as the shooter immediately after being ambushed and
       shot and then limping a couple blocks to a neighbor’s house. He was sitting in the vestibule of
       the house, waiting for an ambulance while bleeding and in excruciating pain. As our supreme
       court stated in Sutton, 233 Ill. 2d at 108, “[w]e believe it is inconceivable *** that [the victim]
       would have spent the time under these conditions to attempt to fabricate a story or statement
       about the event.” (Internal quotation marks omitted.) Thus, the trial court correctly admitted
       his statement as an excited utterance.
¶ 31       For the first time on appeal, Mayberry also argues that admission of Triplett’s statement
       violated his right to confront his accusers under Crawford v. Washington, 541 U.S. 36 (2004).
       Crawford held that the confrontation clause of the sixth amendment bars “testimonial” hearsay
       statements from being admitted against a criminal defendant, unless the declarant is
       unavailable to testify and the defendant had a prior opportunity to cross-examine the declarant.
       Id. at 53-54.
¶ 32       The State argues that no error occurred because Triplett’s statement was not “testimonial.”
       To decide whether a statement is testimonial, we must determine “whether, *** viewed
       objectively, the ‘primary purpose’ of the conversation was to ‘creat[e] an out-of-court
       substitute for trial testimony.’ ” Ohio v. Clark, 576 U.S. ___, ___, 135 S. Ct. 2173, 2180 (2015)
       (quoting Michigan v. Bryant, 562 U.S. 344, 358 (2011)). Thus, statements not made to law
       enforcement officers are “much less likely to be testimonial” than statements to law
       enforcement officers. Id. at ___, 135 S. Ct. at 2181; see also Crawford, 541 U.S. at 68 (the
       term “testimonial” applies “at a minimum” to police interrogations, as well as testimony at a
       preliminary hearing, before a grand jury, or at a prior trial).
¶ 33       Our supreme court has held that a testimonial statement is one that (1) is made in a solemn
       fashion and (2) is intended to establish a particular fact. Sutton, 233 Ill. 2d at 111 (citing People
       v. Stechly, 225 Ill. 2d 246, 281, 282 (2007)).
               “A statement is made in a solemn fashion if it is formal (such as under oath or made to
               a police officer) or if there is some threat of consequences for dishonesty. [Citations.]
               A statement is intended to establish a particular fact if the declarant is acting in a
               manner analogous to a witness at trial, giving information about past events that could
               potentially be relevant to a later criminal prosecution.” People v. Cleary, 2013 IL App
               (3d) 110610, ¶ 56 (citing Stechly, 225 Ill. 2d at 281-82, and Sutton, 233 Ill. 2d at 119-
               20).
¶ 34       In this case, Triplett’s statement to Corhn was not made in a solemn fashion. Corhn was a
       friend and a fellow victim of the shooting, not a law enforcement official or other authority
       figure who could impose consequences for dishonesty. Moreover, given the severity of
       Triplett’s wounds, a reasonable person in his position would not have anticipated that what he
       said to his friend while waiting for medical personnel to arrive would later be used in a
       prosecution. In sum, under the circumstances, we do not find that the primary purpose of the
       conversation was to create an out-of-court substitute for trial testimony. See People v. Lisle,
       376 Ill. App. 3d 67, 81 (2007) (shooting victim’s statement to aunt, made 18 minutes after the

                                                     -6-
       shooting while waiting for medical personnel to arrive, was not testimonial). Accordingly,
       admission of Triplett’s statement did not violate Crawford.

¶ 35                                    B. Alternate-Suspect Evidence
¶ 36        Mayberry next argues that the trial court improperly excluded evidence that the gun used
       in the shooting was also used in an unrelated shooting while Mayberry was in custody on this
       case.
¶ 37        As noted, the shooting occurred on October 7, 2012. Mayberry was arrested on December
       28, 2012; no weapon was recovered at that time. On January 16, 2013, there was a shooting at
       99th Street in Chicago, after which police recovered a gun discarded on the side of the road.
       Ballistics testing revealed that the discarded gun was the same gun used by the shooter in the
       present case. Mayberry’s fingerprints were not present on the gun.
¶ 38        The State filed a motion in limine to prohibit Mayberry from introducing any evidence as
       to the recovery of the gun. Mayberry argued that the evidence was relevant because it created
       reasonable doubt as to whether he was in possession of the gun on the date of the shooting.
       Following arguments by the parties, the trial court granted the State’s motion, finding the
       evidence “too remote and too speculative.” The court explained:
                “[T]hese guns are as fluid as anything can be on the street. I could do a murder and
                hand it off to somebody else five hours later and it be used in another crime. It’s a small
                item. It’s something that can go back and forth between people. It’s something that can
                be hidden.”
¶ 39        The admissibility of evidence is within the trial court’s sound discretion, and we will not
       reverse the trial court’s ruling absent an abuse of discretion. People v. Kirchner, 194 Ill. 2d
       502, 539 (2000). In general, a defendant may present evidence regarding an alternate suspect
       if the evidence is relevant, i.e., it makes the existence of a material fact more or less likely than
       it would be without the evidence. Id. However, such evidence is properly excluded if its
       connection to the crime at issue is overly remote or speculative. Id. at 539-40; People v.
       Beaman, 229 Ill. 2d 56, 75 (2008); see also Wilson v. Firkus, 457 F. Supp. 2d 865, 886 (N.D.
       Ill. 2006) (because a defendant has a sixth amendment right to present evidence on his own
       behalf, it is not constitutionally permissible to alter ordinary relevancy rules when it comes to
       admission of third-party exculpatory evidence, but it is permissible to exclude evidence “that
       is unreliable or of marginal relevance to the case at hand”).
¶ 40        Here, Mayberry intended to put forth the perpetrator of the January 16, 2013, shooting as
       an alternate suspect for the shootings in this case, which occurred more than three months
       earlier. But possession of the gun—a small handheld item that can easily be given to, or taken
       by, another person—is the only link between these incidents. Cf. People v. Davis, 278 Ill. App.
       3d 532, 540 (1996) (evidence was insufficient to convict defendant of murder even though
       defendant was the owner and last known possessor of the gun used in the fatal shooting).
       Particularly in light of the trial court’s cogent explanation for its decision, we do not find that
       the trial court abused its discretion in excluding this evidence as overly remote and speculative.
¶ 41        In this regard, the present case is analogous to Kirchner, 194 Ill. 2d 502, where the
       defendant was charged with fatally stabbing multiple victims. His friend Warner testified that
       defendant stole the murder knife from his house on the day of the murders. Defendant sought
       to introduce evidence that Warner was in possession of the knife several weeks before the


                                                     -7-
       murders. Kirchner held that exclusion of this evidence was proper because (1) it was “too
       remote” to establish that Warner possessed the knife at the time of the murders and (2) it did
       not undermine Warner’s claim that defendant stole the knife. Id. at 540. Similarly, in this case,
       the fact that another individual possessed the gun on January 16, 2013, does not undermine the
       State’s claim that Mayberry possessed it three months earlier on October 7, 2012.
¶ 42        Mayberry cites Firkus, 457 F. Supp. 2d 865, Beaman, 229 Ill. 2d 56, People v. Wilson, 149
       Ill. App. 3d 293 (1986), and People v. Nitti, 312 Ill. 73 (1924), as cases where alternate-suspect
       evidence was found to be relevant and material to the defense. These cases are distinguishable
       because they all involved a significantly stronger nexus between the alternate suspect and the
       crime at issue. In Firkus, 457 F. Supp. 2d 865, the nexus was modus operandi: defendant was
       charged with the unprovoked stabbing of a victim at a bus stop. Thus, it was relevant that a
       third party, Wagner, committed five unprovoked stabbing attacks in the same two-week period
       within an approximate one-mile radius, particularly since one of Wagner’s attacks was
       strikingly similar to the crime for which defendant was charged (it occurred in a nearly
       identical manner at a bus stop six blocks away). Id. at 886-87. By contrast, the record does not
       reflect any similarity in the modus operandi of the October 7 and January 16 shootings, or any
       other commonalities between the crimes.
¶ 43        Beaman, 229 Ill. 2d 56, Wilson, 149 Ill. App. 3d 293, and Nitti, 312 Ill. 73, all involved
       alternate suspects who had a connection to the victims and were linked to the crimes by
       circumstances, motivation, or both. In Beaman, 229 Ill. 2d at 74, the alternate suspect was the
       victim’s ex-boyfriend. He had a history of domestic abuse and a pending charge for domestic
       battery, and he refused to cooperate with a polygraph examination; police considered him a
       “viable suspect” at the time of defendant’s trial. Id. at 67-68. In Wilson, 149 Ill. App. 3d at 296,
       the alternate suspect had been involved in a violent argument with the victims hours before
       they were murdered, his fingerprints were found at the scene of the crime, and the day after
       the bodies were discovered, he was arrested while driving a car belonging to one of the victims.
       Finally, in Nitti, 312 Ill. at 89-90, the alternate suspect was the victim’s son who, two weeks
       before the victim’s disappearance, got into a fight with the victim and nearly beat him
       unconscious.
¶ 44        Again, the record does not reflect that the alleged perpetrator of the January 16 shooting
       had any such connection to the present case. Accordingly, Mayberry’s cases are inapposite,
       and the trial court acted within its discretion in barring him from introducing alternate-suspect
       evidence.

¶ 45                                    C. Willis’s Identification
¶ 46       Mayberry finally argues that his counsel was ineffective for failing to move to suppress
       Willis’s identification of him. He argues that there was “a very substantial likelihood of
       irreparable misidentification” (internal quotation marks omitted) (People v. Gabriel, 398 Ill.
       App. 3d 332, 348 (2010)) because Willis looked up Mayberry’s photo on Facebook prior to
       viewing the photo array in which he identified him as the shooter.
¶ 47       To prove ineffective assistance of counsel, a defendant must show that (1) counsel’s
       performance was objectively unreasonable and (2) defendant was thereby prejudiced. People
       v. Patterson, 2014 IL 115102, ¶ 81 (citing Strickland v. Washington, 466 U.S. 668, 694
       (1984)). For the performance prong, we are mindful that counsel’s decision not to file a motion
       to suppress is typically “ ‘a matter of trial strategy, which is entitled to great deference.’ ”

                                                    -8-
       People v. Bew, 228 Ill. 2d 122, 128 (2008) (quoting People v. White, 221 Ill. 2d 1, 21 (2006)).
       For the prejudice prong, Mayberry bears the burden of demonstrating “that the unargued
       suppression motion is meritorious, and that a reasonable probability exists that the trial
       outcome would have been different had the evidence been suppressed.” People v. Henderson,
       2013 IL 114040, ¶ 15.
¶ 48       Here, we find that no prejudice could have resulted to Mayberry from his counsel’s actions
       because even without Willis’s identification, the evidence against Mayberry was
       overwhelming. Minutes after the shooting, Triplett identified the shooter as “Lil Dave” (i.e.,
       Mayberry), whom he knew from the neighborhood. A couple blocks away, Davis observed
       Mayberry walking past her window, wearing clothes that matched the shooter’s clothes, before
       he took off his hoodie and jumped into a getaway vehicle. Shortly thereafter, police recovered
       Mayberry’s hoodie and a black skull cap discarded behind a bush, and Mayberry’s hoodie
       tested positive for gunshot residue on both cuffs and on the inside of the right front pocket.
¶ 49       Finally, Reavers viewed a photo array and signed a photo of Mayberry, whom he knew
       since he was 12 years old. He also signed a lineup advisory form indicating that the suspect
       might or might not be in the photo array. Although Reavers denied at trial that Mayberry was
       the shooter, Stover contradicted Reavers’ testimony in this regard, and Reavers admitted
       fighting with Mayberry a week or two before the shooting.
¶ 50       In light of this evidence, we find no reasonable probability that the outcome of the trial
       would have been different if Willis’s identification had been suppressed. Accordingly, we
       reject Mayberry’s ineffective assistance of counsel claim. See Patterson, 2014 IL 115102, ¶ 87
       (claims of ineffective assistance of counsel may be decided on Strickland’s prejudice prong
       alone).

¶ 51                                     III. CONCLUSION
¶ 52      For the foregoing reasons, we affirm the judgment of the trial court.

¶ 53      Affirmed.




                                                  -9-